DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 1, “the padlock” lacks clear antecedent basis rendering the preamble indefinite. It is noted that claims 2-10 are included herein because of their dependency to claim 1. 
In addition, the examiner requests clarification on whether Applicant intends to recite the combination of an electronic padlock and knob and a padlock body and knob cover, or just the padlock body cover and knob cover assembly. In the instant office action, and in view of the preamble indefiniteness cited above, the preamble recitation of an electronic padlock and knob is considered intended use and the body of  claim 1 (which does not positively recite padlock and knob structure) is examined herein. 
Furthermore, in claim 10, lines 2 and 4, “it” lacks clear antecedent basis and also, in line 3, “another one” lacks clear antecedent since it is unclear what “one” is referring to. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Gutierrez 2006/0065024 (hereinafter Gutierrez).

Re Claim 1.
Gutierrez discloses an electronic padlock cover with a knob (Fig.1E), wherein the padlock comprises a rotor assembly formed by an electronic cylinder joined in continuity to an electronic knob, a body wherein the cylinder and a padlock ring are housed, the electronic knob incorporating a reading base for an opening of the padlock, 
wherein the cover (Fig.1E; 1) comprises: a protective casing of the body (11) intended to protect the body of the padlock (104), a protective casing of the knob (12), comprising an inner space for housing the knob (108) wherein: the protective casing of the knob (12) is configured to be fastened to the body (104) of the padlock through a support (26).
.

Allowable Subject Matter
Claims 2-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Th prior art of record fails to teach or suggest the structure and configuration of the padlock knob cover assembly as set forth in claims 2-10.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE DINO BARRETT whose telephone number is (571)272-7053. The examiner can normally be reached M-TH 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

SUZANNE DINO BARRETT
Primary Examiner
Art Unit 3675B



Sdb
/SUZANNE L BARRETT/Primary Examiner, Art Unit 3675